DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 09/16/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1, 11, and 20 have been amended. Claims 1-20 remain pending and are ready for examination.

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the second page of the remarks (numbered as page 10) which recites:
“Blevins describes functionality for changing limits for variables that do not meet constraints, which is the opposite of Applicant's claimed invention that modifies limits "on at least one process variable already within the respective received giveaway tolerance." Claim 1 (emphasis added). Be it for at least this reason, Claim 1 is novel and non- obvious in view of the cited art.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Blevins (page 8) discloses “redefine the limits for one or more process variables that exceed the limits,” while Blevins (Page 12 discloses: “some of the process variable outputs were within limits before running the redefined optimizer with penalized slack variables”. That is, Blevins read on the limitation.

With respect to applicant’s argument located within the third page of the remarks (numbered as page 11) which recites:
 “Applicant respectfully disagrees with the Office's foregoing characterization of Harmse. In particular, the pre-set safety margin in Harmse does not define a difference between a current value and a target value. Instead, in Harmse "a safety margin ... denotes the amount of acceptable limit violation." Harmse, paragraph [0169]. In other words, Harmse's safety margin defines a range between the critical variable (CV) limit and some upper CV limit. The safety margin is in no way defined in terms of the current value of the CV. As such, in Harmse, there is no value that defines a difference between the current value of a variable and a target value of a variable. Further, in Harmse the upper CV limit is in no way a target value determined by an MCP controller. Thus, Applicant submits it is clear that Harmse does not teach or suggest the foregoing Claim 1 elements."
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the Office Action filed 06/16/2022, Harmse [0093] discloses: “The algorithm goes into “HOLD” mode if any critical CV exceeds the CV limit by more than a pre-set safety margin” and Harmse (Abstract) discloses “A new process perturbation approach simultaneously perturbs multiple or all of the process input variables in such a way that the process responses (process outputs) are maximized, while the process variables are maintained inside its predefined operating constraints”. The examiner interprets the CV limit in [0093] as the target value for the process variable and the critical CV in [0093] as the current value. Therefore, the pre-set safety margin in Harmse is interpreted is an allowable difference between a current value of the process variable (critical CV) and a target value for the process variable (CV limit). The claims as presently presented do not preclude this interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0204403 A1 - hereinafter Zheng) in view of Harmse et al. (US 2005/0149208 A1 –hereinafter Harmse) in view of Blevins et al (JP2004265381A -hereinafter Blevins).
Regarding Claim 1, Zheng teaches a computer-implemented method of increasing performance in conducting step testing of an industrial process (See Abstract; Zheng:" ...provides optimal control and step testing of a multivariable dynamic process..."), the method comprising:
configuring a MPC controller that controls an industrial process at a plant or refinery (see [0003]; Zheng: "Multivariable Predictive Control (MPC) is the most widely used advanced process control technology in process industries"), the industrial process having one or more process variables (see [0018]; Zheng:" the method employs a process output margin (CV active constraint relaxation) to prevent the target of process variables from approaching singularities due to near collinearity in the model". See [0060]; Zheng:" ... force the process variables moving to its active constraints") [Since the method tries to keep the process variables staying at the constraints, it corresponds to 'the industrial process having one or more process variables'];
for each of the one or more process variables (see [0042]; Zheng" The Model Prediction block 210 generates predictions for each Controlled Variable (CV) of the process ..." [each Controlled Variable (CV) of the process reads on 'each process variable]):
using the adjusted configuration, calculating new target values for the one or more process variables (Zheng: [0042] "a new target is calculated for each CV (Controlled Variable) and MV (Manipulated Variable) based on an Objective Function (J) and subject to the process constraints");
generating a dynamic move plan from the calculated new target values (Zheng: [0060] "... the dynamic move plan 240 will try to keep variables staying at these active limits". Zhang: [0069] "the MPC controller 23 calculates a dynamic move plan 240 (step 309 in FIG. 3)"); and
adding to the dynamic move plan perturbation signals calculated based on the adjusted configuration (Zheng: [0070] "a perturbation signal can be added onto the Dynamic Move Plan 240 for each or a selected list of MVs").
However, Zheng does not explicitly teach (i) receiving a giveaway tolerance defining an allowable difference between a current value of the process variable and a target value for the process variable, the target value determined by the MPC controller, and (ii) determining if the current value of the process variable meets the received giveaway tolerance; in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance;
Harmse from the same or similar field of endeavor teaches:
 (i) receiving a giveaway tolerance defining an allowable difference between a current value of the process variable and a target value for the process variable (see [0093]; Harmse: “The algorithm goes into “HOLD” mode if any critical CV exceeds the CV limit by more than a pre-set safety margin. Once the critical CV's get close enough to the ideal values, the current MV values are stored (at 31 in FIG. 1) and will be used for future MV targets (i.e., shadow CV targets 15), and the step testing is resumed”. Critical CV reads on ‘a current value of the process variable’. See Abstract; Harmse: “A new process perturbation approach simultaneously perturbs multiple or all of the process input variables in such a way that the process responses (process outputs) are maximized, while the process variables are maintained inside its predefined operating constraints.” Therefore, the CV limit reads on ‘a target value for the process variable’. Since the pre-set safety margin reads on the allowable value range between a current value of the process variable and a target value for the process variable, the pre-set safety margin also reads on ‘a giveaway tolerance’), 
 (ii) determining if the current value of the process variable meets the received giveaway tolerance (see [0093]; Harmse: “A crucially important feature of the present invention is the ability to automatically discover suitable MV (i.e. shadow CV 25) targets. The algorithm goes into “HOLD” mode if any critical CV exceeds the CV limit by more than a pre-set safety margin.” The system determines if any critical CV (the current value of the process variable) exceeds the CV limit by more than a pre-set safety margin (the received giveaway tolerance)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zheng to include Harmse’s features of a giveaway tolerance representing an allowable range between a current value of the process variable and a target value for the process variable and determining if the current value of the process variable meets the received giveaway tolerance. Doing so would discover suitable MV targets automatically within a closed loop control environment to conduct the step test mostly unsupervised in order to achieve cost saving. (Harmse, [0095])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zheng to include Harmse’s features of (i) receiving a giveaway tolerance defining an allowable difference between a current value of the process variable and a target value for the process variable, and (ii) determining if the current value of the process variable meets the received giveaway tolerance. Doing so would discover suitable MV targets automatically within a closed loop control environment to conduct the step test mostly unsupervised in order to achieve cost saving. (Harmse, [0095])
However, the combination of Zheng and Harmse does not explicitly teach: the target value determined by the MPC controller, in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance;
Blevins from the same or similar field of endeavor teaches:
the target value determined by the MPC controller (see page 15; Blevins: “Once this is determined, at least a subset of the target control variables CVT and target auxiliary variables AVT, N are provided as inputs to the MPC controller 52”), and 
in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance (see page 7, third paragraph; Blevis: “the optimizer 54 is generally from a set of to determine the target manipulated variables MVT (steady state gain matrix to maximize or minimize the objective function OF selected (Determined) iteratively, and if possible, perform process actions that meet or do not meet within the control variable CV setpoint range limits, auxiliary variable AV constraint limits, and manipulated variable MV limits.” See page 7, sixth paragraph; Blevins: “Using this or another objective function, the LP optimizer 54 determines that the control variable CV falls within the range from the target set point, the auxiliary variable AV falls within its own upper and lower bound constraints, and the manipulated variable MV The change in the manipulated variable MV that minimizes the objective function is calculated while keeping the value within the upper limit and the lower limit.”), wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance (see page 8; Blevins: “There is a way to change the objective function, run these variables towards the original limits, rerun the optimizer with the new objective function, and search for optimal solutions within these redefined limits . First, a method of selecting an objective function will be described.” See page 4; Blevins: “the optimizer redefines the acceptable limits of out-of-bound manipulated or control variables by redefining the constraint model, and replaces the objective function with the penalty variables defined in the new constraint model.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zheng and Harmse to include Blevins’s features of (i) receiving a giveaway tolerance defining an allowable difference between a current value of the process variable and a target value for the process variable, the target value determined by the MPC controller, and (ii) determining if the current value of the process variable meets the received giveaway tolerance; in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance. Doing so would maintain the output reaching a steady state and improve the economic operation of the process. (Blevins, pages 1-2)

Regarding claim 8, the combination of Zheng, Harmse, and Blevins teaches the limitations as described in claim 1, Zheng further teaches wherein the one or more process variables include at least one of: manipulated variables (MV) and controlled variables (CV) (see [0042]; Zheng: "at each execution cycle, a new target is calculated for each CV (Controlled Variable) and MV (Manipulated Variable) based on an Objective Function (J) and subject to the process constraints").

Regarding claim 9, the combination of Zheng, Harmse, and Blevins teaches the limitations as described in claim 1, Zheng further teaches wherein adding the perturbation signals further comprising:
calculating the perturbation signals by maximizing step size with respect to: (a) constraints on the one or more process variables (see [0072]; Zheng: "The perturbation signal is calculated by maximizing the step size subject to the constraints of the shaded area 501") and (b) the adjusted configuration (see [0070]; Zheng: "a perturbation signal can be added onto the Dynamic Move Plan 240 for each or a selected list of MVs. This is done only if the selected target is from Min Move Target Calculation 221, which means that the process has finished moving into the optimal operation range governed by Delta J"); and
using the calculated perturbation signals, performing closed-loop step testing of the industrial process (see [0077]; Zheng: "After the nominal control and perturbation signals are calculated (at 313), the two move plans need to be integrated for output". See [0069]; Zheng: "This move plan 240 is designed to bring the process variables to the new targets as fast as possible". See [0009]; Zheng: "...method for non­ invasive closed loop step testing using a tunable trade-off between optimal process operation and process perturbation").

Regarding claim 10, the combination of Zheng, Harmse, and Blevins teaches the limitations as described in claim 1, Zheng further teaches wherein generating the dynamic move plan further comprises:
calculating control signals based on the adjusted configuration (see [0070] and [0077]; Zheng: "the nominal control and perturbation signals are calculated (at 313)" [The nominal control signal reads on (control signal). See [0070]; moving into the optimal operation range reads on 'adjusted configuration']); and
using the calculated control signals, adjusting behavior of the industrial process (see [0077]; Zheng: "the signals from the nominal control move plan is ... not zero, it means that there is active CV constraint violation and a compensating move is needed" [a compensating move reads on 'adjusting behavior of the industrial process]).

Regarding claim 11, Zheng teaches a computer system for increasing the performance in conducting step testing of an industrial process, the system comprising:
a user interface configured to enable a user to define a giveaway tolerance for each of one or more process variables (see [0021]; Zheng: "a user interface coupled to the computer means");
a MPC controller configured to control an industrial process at a plant or refinery (see [0003]; Zheng: "Multivariable Predictive Control (MPC) is the most widely used advanced process control technology in process industries"), the industrial process having one or more process variables (see [0018]; Zheng:" the method employs a process output margin (CV active constraint relaxation) to prevent the target of process variables from approaching singularities due to near collinearity in the model". See [0060]; Zheng:" ... force the process variables moving to its active constraints") [Since the method tries to keep the process variables staying at the constraints, it corresponds to 'the industrial process having one or more process variables'], the MPC controller implementing:
a target optimizer (see [0037], [0060], and [0067] Zheng: "MPC controller"), for each of the one or more process variables (see [0042]; Zheng" The Model Prediction block 210 generates predictions for each Controlled Variable (CV) of the process..." [each Controlled Variable (CV) of the process reads on 'each process variable]), the target optimizer configured to:
… from the user interface… (see [0021]; Zheng teaches the user interface)
the target optimizer further configured to (see [0037], [0060], and [0067] Zheng: "MPC controller''):
using the adjusted configuration, calculate new target values for the one or more process variables (Zheng: [0042] "a new target is calculated for each CV (Controlled Variable) and MV (Manipulated Variable) based on an Objective Function (J) and subject to the process constraints"); and a dynamic controller configured to:
generate a dynamic move plan from the calculated new target values (Zheng: [0060] "... the dynamic move plan 240 will try to keep variables staying at these active limits". Zhang: [0069] "the MPC controller 23 calculates a dynamic move plan 240 (step 309 in FIG. 3)"); and
add to the dynamic move plan perturbation signals calculated based on the adjusted configuration (Zheng: [0070] "a perturbation signal can be added onto the Dynamic Move Plan 240 for each or a selected list of MVs").
However, Zheng does not teach (i) receive … a defined giveaway tolerance for the process variable, the defined giveaway tolerance defining an-4-3291886.v1 Docket No.: 1086.2070-000allowable difference between a current value of the process variable and a target value for the process variable, the target value determined by the MPC controller, and (ii) determine if the current value of the process variable meets the received giveaway tolerance; in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance;
Harmse from the same or similar field of endeavor teaches:
 (i) receiving … a defined giveaway tolerance for the process variable, the defined giveaway tolerance defining an-4-3291886.v1 Docket No.: 1086.2070-000allowable difference between a current value of the process variable and a target value for the process variable, (see [0093]; Harmse: “The algorithm goes into “HOLD” mode if any critical CV exceeds the CV limit by more than a pre-set safety margin. Once the critical CV's get close enough to the ideal values, the current MV values are stored (at 31 in FIG. 1) and will be used for future MV targets (i.e., shadow CV targets 15), and the step testing is resumed”. Critical CV reads on ‘a current value of the process variable’. See Abstract; Harmse: “A new process perturbation approach simultaneously perturbs multiple or all of the process input variables in such a way that the process responses (process outputs) are maximized, while the process variables are maintained inside its predefined operating constraints.” Therefore, the CV limit reads on ‘a target value for the process variable’. Since the pre-set safety margin reads on the allowable value range between a current value of the process variable and a target value for the process variable, the pre-set safety margin also reads on ‘a giveaway tolerance’ ), and 
(ii) determining if the current value of the process variable meets the received giveaway tolerance (see [0093]; Harmse: “A crucially important feature of the present invention is the ability to automatically discover suitable MV (i.e. shadow CV 25) targets. The algorithm goes into “HOLD” mode if any critical CV exceeds the CV limit by more than a pre-set safety margin.” The system determines if any critical CV (the current value of the process variable) exceeds the CV limit by more than a pre-set safety margin (the received giveaway tolerance));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zheng to include Harmse’s features of a giveaway tolerance representing an allowable range between a current value of the process variable and a target value for the process variable and determining if the current value of the process variable meets the received giveaway tolerance. Doing so would discover suitable MV targets automatically within a closed loop control environment to conduct the step test mostly unsupervised in order to achieve cost saving. (Harmse, [0095])
However, either Zheng or Harmse does not explicitly teach: the target value determined by the MPC controller, in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance;
Blevins from the same or similar field of endeavor teaches: 
the target value determined by the MPC controller (see page 15; Blevins: “Once this is determined, at least a subset of the target control variables CVT and target auxiliary variables AVT, N are provided as inputs to the MPC controller 52”), and 
in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance (see page 7, third paragraph; Blevis: “the optimizer 54 is generally from a set of to determine the target manipulated variables MV T (steady state gain matrix to maximize or minimize the objective function OF selected (Determined) iteratively, and if possible, perform process actions that meet or do not meet within the control variable CV setpoint range limits, auxiliary variable AV constraint limits, and manipulated variable MV limits.” See page 7, sixth paragraph; Blevins: “Using this or another objective function, the LP optimizer 54 determines that the control variable CV falls within the range from the target set point, the auxiliary variable AV falls within its own upper and lower bound constraints, and the manipulated variable MV The change in the manipulated variable MV that minimizes the objective function is calculated while keeping the value within the upper limit and the lower limit.”), wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance (see page 8; Blevins: “There is a way to change the objective function, run these variables towards the original limits, rerun the optimizer with the new objective function, and search for optimal solutions within these redefined limits . First, a method of selecting an objective function will be described.” See page 4; Blevins: “the optimizer redefines the acceptable limits of out-of-bound manipulated or control variables by redefining the constraint model, and replaces the objective function with the penalty variables defined in the new constraint model.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zheng and Harmse to include Blevins’s features of in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance. Doing so would maintain the output reaching a steady state and improve the economic operation of the process. (Blevins, pages 1-2)

Regarding to Claim 18, the limitations in this claim is taught by the combination of Zheng, Harmse, and Blevins as discussed connection with claim 8.

Regarding to Claim 19, the limitations in this claim is taught by the combination of Zheng, Harmse, and Blevins as discussed connection with claim 9.

Regarding claim 20, Zheng teaches a non-transitory computer-readable storage medium having computer-readable code stored thereon, which, when loaded and executed by a computer processor (see [0038]; Zheng: "computer processing means 35 includes memory (RAM, ROM, etc.), a central processing unit (CPU), 1/0 interfaces and a network interface", causes the computer processor to increase performance in conducting step testing of an industrial process by:
configuring a MPC controller that controls an industrial process at a plant or refinery (see [0003]; Zheng: "Multivariable Predictive Control (MPC) is the most widely used advanced process control technology in process industries"), the industrial process having one or more process variables (see [0018]; Zheng:" the method employs a process output margin (CV active constraint relaxation) to prevent the target of process variables from approaching singularities due to near collinearity in the model". See [0060]; Zheng:" ... force the process variables moving to its active constraints") [Since the method tries to keep the process variables staying at the constraints, it corresponds to 'the industrial process having one or more process variables'];
for each of the one or more process variables (see [0042]; Zheng" The Model Prediction block 210 generates predictions for each Controlled Variable (CV) of the process ..." [each Controlled Variable (CV) of the process reads on 'each process variable]):
using the adjusted configuration, calculating new target values for the one or more process variables (Zheng: [0042] "a new target is calculated for each CV (Controlled Variable) and MV (Manipulated Variable) based on an Objective Function (J) and subject to the process constraints");
generating a dynamic move plan from the calculated new target values (Zheng: [0060] "... the dynamic move plan 240 will try to keep variables staying at these active limits". Zhang: [0069] "the MPC controller 23 calculates a dynamic move plan 240 (step 309 in FIG. 3)"); and
adding to the dynamic move plan perturbation signals calculated based on the adjusted configuration (Zheng: [0070] "a perturbation signal can be added onto the Dynamic Move Plan 240 for each or a selected list of MVs").
However, Zheng does not explicitly teach (i) receiving a giveaway tolerance defining an allowable value range for the process variable, wherein the allowable value range is defined as being between a current value of the process variable and a target value for the process variable, the target value determined by the MPC controller, and (ii) determining if the current value of the process variable meets the received giveaway tolerance; in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance;
Harmse from the same or similar field of endeavor teaches:
(i) receiving a giveaway tolerance defining an allowable difference between a current value of the process variable and a target value for the process variable (see [0093]; Harmse: “The algorithm goes into “HOLD” mode if any critical CV exceeds the CV limit by more than a pre-set safety margin. Once the critical CV's get close enough to the ideal values, the current MV values are stored (at 31 in FIG. 1) and will be used for future MV targets (i.e., shadow CV targets 15), and the step testing is resumed”. Critical CV reads on ‘a current value of the process variable’. See Abstract; Harmse: “A new process perturbation approach simultaneously perturbs multiple or all of the process input variables in such a way that the process responses (process outputs) are maximized, while the process variables are maintained inside its predefined operating constraints.” Therefore, the CV limit reads on ‘a target value for the process variable’. Since the pre-set safety margin reads on the allowable value range between a current value of the process variable and a target value for the process variable, the pre-set safety margin also reads on ‘a giveaway tolerance’ ), and 
(ii) determining if the current value of the process variable meets the received giveaway tolerance (see [0093]; Harmse: “A crucially important feature of the present invention is the ability to automatically discover suitable MV (i.e. shadow CV 25) targets. The algorithm goes into “HOLD” mode if any critical CV exceeds the CV limit by more than a pre-set safety margin.” The system determines if any critical CV (the current value of the process variable) exceeds the CV limit by more than a pre-set safety margin (the received giveaway tolerance));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zheng to include Harmse’s features of a giveaway tolerance representing an allowable range between a current value of the process variable and a target value for the process variable and determining if the current value of the process variable meets the received giveaway tolerance. Doing so would discover suitable MV targets automatically within a closed loop control environment to conduct the step test mostly unsupervised in order to achieve cost saving. (Harmse, [0095])
However, either Zheng or Harmse does not explicitly teach: the target value determined by the MPC controller, in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance;
Blevins from the same or similar field of endeavor teaches: 
the target value determined by the MPC controller (see page 15; Blevins: “Once this is determined, at least a subset of the target control variables CVT and target auxiliary variables AVT, N are provided as inputs to the MPC controller 52”), and 
in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance (see page 7, third paragraph; Blevis: “the optimizer 54 is generally from a set of to determine the target manipulated variables MV T (steady state gain matrix to maximize or minimize the objective function OF selected (Determined) iteratively, and if possible, perform process actions that meet or do not meet within the control variable CV setpoint range limits, auxiliary variable AV constraint limits, and manipulated variable MV limits.” See page 7, sixth paragraph; Blevins: “Using this or another objective function, the LP optimizer 54 determines that the control variable CV falls within the range from the target set point, the auxiliary variable AV falls within its own upper and lower bound constraints, and the manipulated variable MV The change in the manipulated variable MV that minimizes the objective function is calculated while keeping the value within the upper limit and the lower limit.”), wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance (see page 8; Blevins: “There is a way to change the objective function, run these variables towards the original limits, rerun the optimizer with the new objective function, and search for optimal solutions within these redefined limits . First, a method of selecting an objective function will be described.” See page 4; Blevins: “the optimizer redefines the acceptable limits of out-of-bound manipulated or control variables by redefining the constraint model, and replaces the objective function with the penalty variables defined in the new constraint model.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zheng and Harmse to include Blevins’s features of in response to at least one of the process variables not meeting the received giveaway tolerance, adjusting the configuration of the MPC controller in a manner that moves the at least one process variables not meeting the received giveaway tolerance towards the received giveaway tolerance, wherein the adjusting creates room for the at least one process variables not meeting the received giveaway tolerance to optimize by modifying high and low limits on at least one process variable already within the respective received giveaway tolerance. Doing so would maintain the output reaching a steady state and improve the economic operation of the process. (Blevins, pages 1-2)

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Harmse in view of Blevins further in view of Sayyar-Rodsari (US 2009/0005889 A1 - hereinafter Sayyar-Rodsari).
Regarding claim 2, the combination of Zheng, Harmse, and Blevins teaches the limitations as described in claim 1, Zhang further teaches wherein the configuration of the MPC controller having an objective function (see [0051]; Zheng: "J(x) is an objective function representing certain measure about variable x"), and adjusting the configuration further comprises:
for each of the one or more process variables (see [0042]; Zheng" The Model Prediction block 210 generates predictions for each Controlled Variable (CV) of the process ..." [each Controlled Variable (CV) of the process reads on 'each process variable]):
(a) calculating an optimal target value for the process variable using the objective function ([0056]; Zheng: "A baseline for the Min Cost objective function, Jcost, represents the best achievable value for the operation optimization based on the current settings and process constraints"),
(b) determining whether to optimize the process variable based on the current value being within the giveaway tolerance with respect to the calculated optimal target value (see [0057]; Zheng: "... the current operating points are at the middle of the operating range and the new targets are at their high or low operating limits, depending on each variable's economic optimizing direction"), and
However, Zheng does not explicitly teach (c) in response to determining not to optimize the process variable, adjusting the objective function and the configuration with respect to the process variable; and using the adjusted objective function and the adjusted configuration, calculating the new target values.
However, it does not explicitly teach (c) in response to determining not to optimize the process variable, adjusting the objective function and the configuration with respect to the process variable; and using the adjusted objective function and the adjusted configuration, calculating the new target values.
Sayyar-Rodsari from the same or similar field of endeavor teaches:
(c) in response to determining not to optimize the process variable (see [0006]; Sayyar-Rodsari: "... the detection of a steady state error between a forward looking prediction of a variable and a desired value for the variable". See [0023]; Sayyar-Rodsari: "If the steady state error has been detected and has persisted for at least the desired tolerance time, the logic proceeds to step 76 in FIG. 7. At step 76, a modification is made to the cost or objective function implemented by the model predictive control algorithm"), adjusting the objective function and the configuration with respect to the process variable (See [0023]; Sayyar-Rodsari: "If the steady state error has been detected and has persisted for at least the desired tolerance time, the logic proceeds to step 76 in FIG. 7. At step 76, a modification is made to the cost or objective function implemented by the model predictive control algorithm"); and
using the adjusted objective function and the adjusted configuration, calculating the new target values ([0032]; Sayyar-Rodsari: "As illustrated in FIG. 4, for example, once the steady state error is detected and is sustained for at least the time threshold required, one or more coefficients of the cost or objective function may be reflective of the integral value 60 that is the product of the steady state error 56 over the control horizon 58. Depending upon whether the algorithm implements a cost or objective function, the coefficient of one or more of the measured variables included in the function may be increased or decreased to drive the predicted value controlled variable to the desired level." [The predicted value controlled variable reads on 'new target value'. The predicted value controlled variable is calculated by adjusting coefficient of measured variables included in the objective function]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zheng, Harmse, and Blevins to include Sayyar-Rodsari’s features of in response to determining not to optimize the process variable, adjusting the objective function and the configuration with respect to the process variable; and using the adjusted objective function and the adjusted configuration, calculating the new target values. Doing so would reduce steady state error in model predictive control systems and avoid adapting or responding to the error unnecessarily.

Regarding claim 3, the combination of Zheng, Harmse, Blevins, and Sayyar-Rodsari teaches the limitations as described in claim 2, Zheng further teaches wherein the objective function is constructed for economic optimization based on minimum cost (see [0015]; Zheng: "the objective functions for calculating these targets are economic optimization (min cost) ...").

Regarding to Claim 12, the limitations in this claim is taught by the combination of Zheng, Harmse, Blevins, and Sayyar-Rodsari as discussed connection with claim 2.

Regarding to Claim 13, the limitations in this claim is taught by the combination of Zheng, Harmse, Blevins, and Sayyar-Rodsari as discussed connection with claim 3.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Harmse in view of Blevins in view of Sayyar-Rodsari further in view of Dave et al. (US2018/0356806 A1).
Regarding claim 4, the combination of Zheng, Harmse, Blevins, and Sayyar-Rodsari teaches the limitations as described in claim 2, Zheng further teaches wherein adjusting the objective function includes: ([0056]; Zheng: "A baseline for the Min Cost objective function, Jcost, represents the best achievable value for the operation optimization based on the current settings and process constraints ...In some cases, process variables may be removed from the controller's control matrix for extended periods of time, and the controller's operation in such conditions can become sub-optimal.").
However, it does not explicitly teach wherein adjusting the objective function includes: removing the process variable determined not to be optimized...
Dave from the same or similar field of endeavor teaches wherein adjusting the objective function includes: removing the process variable determined not to be optimized ... (see [0059]; Dave: "Variable mode issues can arise since some process variables may be excluded or dropped from consideration by model-based controllers. For example, due to various transient issues, an operator may remove one or more process variables from a controller's control matrix.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zheng, Harmse, Blevins, and Sayyar-Rodsari to include Dave’s features of removing the process variable determined not to be optimized. Doing so would improve the operations of industrial processes to avoid inaccurate models and misconfiguration.

Regarding to Claim 14, the limitations in this claim is taught by the combination of Zheng, Harmse, Blevins, Sayyar-Rodsari, and Dave as discussed connection with claim 4.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Harmse in view of Blevins in view of Sayyar-Rodsari in view of Dave further in view of Harmse (US 2002/0099724 A1- hereinafter Harmse2).
Regarding claim 5, the combination of Zheng, Harmse, Blevins, Sayyar-Rodsari, and Dave teaches the limitations as described in claim 4, Zheng further teaches wherein:
the objective function including a cost factor for the determined process variable (see [0058]; Zheng: "Controller 23 target calculation for Min Cost can be represented by an objective function consisting of cost factors associated with each MV (or other variations), subject to process constraints such as MV and CV limits"), and
Dave teaches the removing of the determined process variable (see [0059]; Dave: "Variable mode issues can arise since some process variables may be excluded or dropped from consideration by model-based controllers. For example, due to various transient issues, an operator may remove one or more process variables from a controller's control matrix.").
However, it does not explicitly teach ... comprises setting the cost factor to zero.
Harmse2 from the same or similar field of endeavor teaches ... comprises setting the cost factor to zero. (see [0067]; Harmse2:" To further prevent feedback correlation, the weight that the controller 13 attributes to process CV's when they are between their low and high limits, is set to zero, effectively turning them off.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zheng, Harmse, Blevins, Sayyar-Rodsari, and Dave to include Harmse2’s features of including setting the cost factor to zero. Doing so would remove process CV's to maintain stability, and reject external disturbances without violating the real process constraints.

Regarding claim 6, the combination of Zheng, Harmse, Blevins Sayyar-Rodsari, Dave, and Harmse2 teaches the limitations as described in claim 5, Zheng further teaches wherein:
The high and low limits on each process variables already within the respective giveaway tolerance are modified (see [0061]-[0064], and equation (6); Zheng "In the present invention, Applicants have made modification to the traditional Min Move calculation 221". See [0049]-[0050] and equation (3); Zheng:"YL and YH are output variable low and high limits". See [0065] and equation (7); Zhang:"subject to a relaxed CV constraint set instead of the original constraint set"), such that calculation of the current value complies with the giveaway tolerance. (see [0072]; Zheng: "The step size calculation of step 313 also honors the allowable tolerance in the operation optimization loss as defined by the Min Cost objective function. FIG. 5 illustrates this improvement where the shaded area is defined by the process constraints (y1, y2) and Delta J, the optimization giveaways tolerance".)

Regarding to Claim 15, the limitations in this claim is taught by the combination of Zheng, Harmse, Blevins, Sayyar-Rodsari, Dave, and Harmse2 as discussed connection with claim 5.

Regarding to Claim 16, the limitations in this claim is taught by the combination of Zheng, Harmse, Blevins, Sayyar-Rodsari, Dave, and Harmse2 as discussed connection with claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Harmse in view of Blevins in view of Sayyar-Rodsari further in view of Zheng et al. (US 2015/0316905 A1 - hereinafter Zheng '905).
Regarding claim 7, the combination of Zhang, Harmse, Blevins, and Sayyar-Rodsari teaches the limitations as described in claim 2, Zheng further teaches further comprising:
for each of the one or more process variables (see [0042]; Zheng" The Model Prediction block 210 generates predictions for each Controlled Variable (CV) of the process ..." [each Controlled Variable (CV) of the process reads on 'each process variable]):
... while relaxing optimization on the current value of process variables inside the giveaway tolerance (see [0025]; Zheng: "the computer means employs a process output margin (CV active constraint relaxation) to prevent the target of process variables from approaching singularities due to near colinearity in the model.").
Sayyar-Rodsari further teaches ... with the adjusted objective function and the adjusted configuration (See [0023]; Sayyar-Rodsari: "If the steady state error has been detected and has persisted for at least the desired tolerance time, the logic proceeds to step 76 in FIG. 7. At step 76, a modification is made to the cost or objective function implemented by the model predictive control algorithm". See [0032]; Sayyar­ Rodsari: "…control in accordance with the model predictive control algorithm advances in steps over time, with the algorithm being re-run to optimize the cost or objective function time steps later than the threshold time 54 shown in FIG. 4."),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zheng, Harmse, and Blevins, to include Sayyar-Rodsari’s features of the adjusted objective function and the adjusted configuration. Doing so would optimize the objective function to to avoid adapting or responding to the error unnecessarily.
However, it does not explicitly teach if at least one process variable is outside the giveaway tolerance, re- running the optimization with the adjusted objective function and the adjusted configuration, the re-running forces the current value of the at least one process variable outside the giveaway tolerance to move within or close to the giveaway tolerance,
Zheng '905 from the same or similar field of endeavor teaches if at least one process variable is outside the giveaway tolerance, re- running the optimization ... ,there-running forces the current value of the at least one process variable outside the giveaway tolerance to move within or close to the giveaway tolerance, while relaxing optimization on the current value of process variables inside the giveaway tolerance (see [0026]; Zheng '905: "In the graph 400 of FIG. 4A, the initial operating point 405 is outside the constraint 430. Recognizing that the initial operating point 405 (at t=0) is outside the constraint 430, the MPC controller 105, during the next cycle, makes a move to bring the operating point 410 (at t=1) closer to the constraint 430. During the next cycle (at t=2), the MPC controller 105 makes another move 415, and continues to move until the operating point (e.g. at t=3) is within the constraint 430").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zheng, Harmse, Blevins, and Sayyar-Rodsari to include Zheng’905’s features of the optimization re-runs to force the current value outside the range to move close the range. Doing so would minimize the target changes between control cycles and prevent weak direction moves caused by near collinearity in the model. (Zheng '905, abstract)

Regarding to Claim 17, the limitations in this claim is taught by the combination of Zheng, Harmse, Blevins, Sayyar-Rodsari, and Zheng '905 as discussed connection with claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wojsznis (US20160048119A1) discloses develop the target control and auxiliary variables CVT and AVT (e.g., the set points SP) in order to drive the process 104 to an optimal operating state.
Sustaeta (US20090210081A1) discloses compare a measured process variable (e.g., flow rate measured by sensor) with the desired operating point within the allowable range about the setpoint, where the setpoint is a target setpoint flow rate, and wherein one or more of the process variable(s) and/or the desired operating point (e.g., as well as the allowable operating range about the setpoint) may be scaled accordingly.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117